 1                                                                                               JS-6
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
11   MIKE SARIEDDINE,                               Case No. CV 18-3658 PA (MAAx)
12                 Plaintiff,                       JUDGMENT
13          v.
14   ALIEN VISIONS E-JUICE, INC., et al.
15                 Defendants.
16
17
            Pursuant to this Court’s April 12, 2019 Minute Order granting in part the Motion for
18
     Summary Judgment filed by defendant Alien Visions E-Juice (“Defendant”); the April 19,
19
     2019 Joint Stipulation as to the Issue of Likelihood of Confusion and No Remaining Issues
20
     for Trial filed by Defendant and plaintiff Mike Sarieddine (“Plaintiff”); and the Court’s
21
     April 22, 2019 Order concerning the Joint Stipulation, it is hereby ORDERED,
22   ADJUDGED, AND DECREED:
23
            1.     Defendant shall have judgment in its favor against Plaintiff on all of Plaintiff’s
24   causes of action as well as Defendant’s counterclaim;
25          2.     Plaintiff shall recover nothing from Defendant;
26          3.     Federal Trademark Registration nos. 4,517,249 and 4,997,336 are cancelled;
27   and
28   ...
 1       4.    Defendant shall have its costs of suit.
 2
 3
     DATED: April 22, 2019                        ___________________________________
 4                                                           Percy Anderson
                                                    UNITED STATES DISTRICT JUDGE
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               -2-
